  Case 18-04065      Doc 46    Filed 02/28/19 Entered 03/01/19 08:20:06                 Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:      18-04065
                                             )
CORNELIUS GRAVES III                         )               Chapter: 7
MIKKI N. GRAVES,                             )
                                                             Honorable Carol A. Doyle
                                             )
                                             )
               Debtor(s)                     )

   ORDER AUTHORIZING FINAL COMPENSATION AND EXPENSES FOR TRUSTEE'S
                             ATTORNEYS

        THIS CAUSE coming on to be heard on the application of Much Shelist, P.C. ("Much Shelist"),
attorneys for Norman B. Newman, Chapter 7 Trustee herein (the “Trustee”), for the allowance of final
compensation and reimbursement of expenses, notice having been given, no objections having been
filed and the Court being fully advised in the premises;

   IT IS HEREBY ORDERED as follows:

   1. The application of Much Shelist for the allowance of final compensation and reimbursement of
expenses is granted.

   2. Much Shelist is awarded final compensation in the amount of $7,833.50 plus reimbursement of
expenses in the amount of $853.00 for services rendered as the Trustee's attorneys during the period of
March 27, 2018 through November 8, 2018.

   3. The Trustee is authorized to pay the awarded compensation and expense reimbursement,
forthwith, as a Chapter 7 expense of administration of this estate.

                                                         Enter:



                                                                  Honorable Carol A. Doyle
Dated: February 28, 2019                                          United States Bankruptcy Judge

 Prepared by:
 Norman B. Newman
 Much Shelist, P.C.
 191 N. Wacker Drive, Suite 1800
 Chicago, IL 60606
 312-521-2000
 nnewman@muchlaw.com
